DETAILED ACTION
The instant application having Application No. 16/336515 filed on 03/26/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 09/29/2016 (JAPAN 2016-192336). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 3, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claimed objection(s) set forth in this Office action are overcome. Claim 8 is objected since it depends on claim 3.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a receiving section that …..” and “a control section that …….” in (claims 1, 2, 3, 4, 6, 7 and 8) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “section that” coupled with functional language “receive or control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 3, 4, 6, 7 and 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 10, 11 and par. 0034-0086 of Applicant’s specification).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claims 1 and 5 is objected to because of the following informality: 
In this case, claim 1 and 5 recite limitation for performing certain step(s) only if a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “when” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0034029 A1).

As per claim 1, Lee discloses “A user terminal comprising: a receiving section that receives downlink control information and downlink data which are transmitted in a DL burst period;” [(par. 0018), the base station uses a DL subframe 220 for uplink grant. The base station transmits a PDCCH 221 in the DL subframe 220. The PDCCH 221 includes uplink grant downlink control information (UL grant DCI) 222. The UL grant DCI 222 is used for informing the UE that uplink information can be transmitted to the base station in a physical uplink shared channel (PUSCH) 231 of a following UL subframe 230. If the UE receives the downlink information via PDSCH in the DL subframe of the DL association set corresponding to the UL subframe 230, the UE is required to perform HARQ-ACK report of the DL subframes in the PUSCH 231.] “and a control section that controls transmission of a delivery acknowledgment signal in response to the downlink data, based on a result of UL listening,” [(par. 0018), the base station uses a DL subframe 220 for uplink grant. The base station transmits a PDCCH 221 in the DL subframe 220. The PDCCH 221 includes uplink grant downlink control information (UL grant DCI) 222. The UL grant DCI 222 is used for informing the UE that uplink information can be transmitted to the base station in a physical uplink shared channel (PUSCH) 231 of a following UL subframe 230. If the UE receives the downlink information via PDSCH in the DL subframe of the DL association set corresponding to the UL subframe 230, the UE is required to perform HARQ -ACK report of the DL subframes in the PUSCH 231.] “wherein, when a UL burst is configured in the DL burst period, the control section exerts control to transmit the delivery acknowledgment signal in response to the downlink data by using at least one of the UL burst, a UL transmission period where UL transmission is commanded outside the DL burst period and a UL burst which is configured in another DL burst period following the DL burst period, based on a reception timing of the downlink data” [(par. 0018), the base station uses a DL subframe 220 for uplink grant. The base station transmits a PDCCH 221 in the DL subframe 220. The PDCCH 221 includes uplink grant downlink control information (UL grant DCI) 222. The UL grant DCI 222 is used for informing the UE that uplink information can be transmitted to the base station in a physical uplink shared channel (PUSCH) 231 of a following UL subframe 230. If the UE receives the downlink information via PDSCH in the DL subframe of the DL association set corresponding to the UL subframe 230, the UE is required to perform HARQ -ACK report of the DL subframes in the PUSCH 231.]

As per claim 2, Lee discloses “The user terminal according to claim 1,” as [see rejection of claim 1.] “wherein the control section controls the transmission of the delivery acknowledgment signal in the UL transmission period based on a UL transmission command which is included in the downlink control information transmitted in the DL burst period” [(par. 0018), the base station uses a DL subframe 220 for uplink grant. The base station transmits a PDCCH 221 in the DL subframe 220. The PDCCH 221 includes uplink grant downlink control information (UL grant DCI) 222. The UL grant DCI 222 is used for informing the UE that uplink information can be transmitted to the base station in a physical uplink shared channel (PUSCH) 231 of a following UL subframe 230. If the UE receives the downlink information via PDSCH in the DL subframe of the DL association set corresponding to the UL subframe 230, the UE is required to perform HARQ-ACK report of the DL subframes in the PUSCH 231.]

As per claim 4, Lee discloses “The user terminal according to claim 1,” as [see rejection of claim 1.] “wherein the receiving section receives information which is included in the downlink control information transmitted in each subframe in the DL burst period and which indicates an offset value from a beginning and/or an end of a DL burst” [(par. 0018), the base station uses a DL subframe 220 for uplink grant. The base station transmits a PDCCH 221 in the DL subframe 220. The PDCCH 221 includes uplink grant downlink control information (UL grant DCI) 222. The UL grant DCI 222 is used for informing the UE that uplink information can be transmitted to the base station in a physical uplink shared channel (PUSCH) 231 of a following UL subframe 230. If the UE receives the downlink information via PDSCH in the DL subframe of the DL association set corresponding to the UL subframe 230, the UE is required to perform HARQ-ACK report of the DL subframes in the PUSCH 231. In addition, the UL grant DCI 222 includes a downlink assignment index W.sub.DAI.sup.UL. V.sub.DAI.sup.UL is a value and is transmitted to inform the UE that there are W.sub.DAI.sup.UL DL subframes whose HARQ -ACKs have to be reported in the PUSCH 231]

As per claim 7, Lee discloses “The user terminal according to claim 2,” as [see rejection of claim 2.] “wherein the receiving section receives information which is included in the downlink control information transmitted in each subframe in the DL burst period and which indicates an offset value from a beginning and/or an end of a DL burst” [(par. 0018), the base station uses a DL subframe 220 for uplink grant. The base station transmits a PDCCH 221 in the DL subframe 220. The PDCCH 221 includes uplink grant downlink control information (UL grant DCI) 222. The UL grant DCI 222 is used for informing the UE that uplink information can be transmitted to the base station in a physical uplink shared channel (PUSCH) 231 of a following UL subframe 230. If the UE receives the downlink information via PDSCH in the DL subframe of the DL association set corresponding to the UL subframe 230, the UE is required to perform HARQ-ACK report of the DL subframes in the PUSCH 231.]

As per claim 5, as [see rejection of claim 1.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463